OVERTON, Justice.
Appellant entered a plea of nolo con-tendere and was found guilty of loitering, in violation of Section 856.021, Florida Statutes. He was sentenced to time served. The appellant preserved his right to challenge the trial court’s denial of his motion to dismiss the charge on the ground that the aforesaid statute is unconstitutional. We have jurisdiction pursuant to Article V, Section 3(b)(1), Florida Constitution.
Subsequent to the filing of the present appeal, this Court rendered its decision in State v. Ecker, 311 So.2d 104 (Fla.1975). We there upheld the constitutionality of the subject statute but cautioned that the conduct of the defendant must reflect circumstances sufficient to establish a threat to the public safety. The sufficiency of the defendant’s conduct in the instant case was not assigned as error or briefed, and the record is not adequate for us to properly rule thereon.
The ruling of the trial court upholding the constitutionality of Section 856.021, Florida Statutes, is affirmed.
ADKINS, C. J., and ROBERTS, ENGLAND and DEKLE (Retired), JJ., concur.